       Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 1 of 9
                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                           January 30, 2020
                                 UNITED STATES DISTRICT COURT
                                                                                                          David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

OLEG POTSELUYKO,                                            §
                                                            §
           Plaintiff,                                       §
VS.                                                         § CIVIL ACTION NO. 4:18-CV-4010
                                                            §
PEOPLE’S TRUST FEDERAL CREDIT                               §
UNION,                                                      §
                                                            §
           Defendant.                                       §

                                      MEMORANDUM AND ORDER

         Before the Court is Defendant’s Motion for Summary Judgment. (Doc. No. 22). The Court

granted in part Defendant’s Motion as to Plaintiff’s race-based discrimination and hostile work

environment claims from the bench at a hearing held on January 29, 2020. (Minute Entry

1/29/2020). The Court took Plaintiff’s § 1981 retaliation claim under advisement. After

considering the Motion and all applicable law, the Court determines that Defendant’s Motion for

Summary Judgment must be GRANTED in full.

I.       BACKGROUND

         Plaintiff Oleg Potseluyko began working for Defendant People’s Trust Federal Credit

Union’s Information Technology (IT) department as a Senior Information Systems Technician in

March 2014. (Doc. No. 23, at 6). Plaintiff was born in Kiev, Ukraine, immigrated to the United

States in 1993, and has since become a naturalized U.S. citizen. Id. Plaintiff speaks English with a

noticeable Slavic accent. Id. Plaintiff identifies as Slavic. 1




1
 Plaintiff, in his deposition and in briefings, alternately refers to his identity as a race and an ethnicity. Defendant
does not take issue with this and accepts that Plaintiff’s identity falls within the definition of race as protected by §
1981. (Doc. No. 22, at 5 n.1).
                                                           1
      Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 2 of 9



       Plaintiff alleges that, beginning around December 2015, his coworker, Margarita Vela,

began verbally harassing him because of his race. (Doc. No. 1, at 3). Plaintiff names a few specific

instances in his briefings and pleadings. First, in December 2015, Ms. Vela commented on

Plaintiff’s appearance, stating that kids would be scared of his face. Id. Then, Plaintiff alleges that

Ms. Vela overheard a conversation that Plaintiff was having about firearms and began spreading

rumors that Plaintiff was a violent person. Id. Plaintiff also cites an incident in which Ms. Vela

heard Plaintiff yelling at another coworker and reported Plaintiff. (Doc. No. 23, at 8; Doc. No. 23-

5, at 28:14–30:10).

       The tension between Plaintiff and Ms. Vela was exacerbated in the summer of 2016, when

Defendant changed offices and the IT operations department was condensed into a single room,

where all five department members now worked. (Doc. No. 1, at 4). On September 27, 2016, Ms.

Vela greeted Plaintiff and, when he did not verbally respond, she repeated her greeting two more

times. (Doc. No. 23, at 8). Plaintiff alleges that Ms. Vela invaded his personal space as she repeated

the greeting. Id. Plaintiff replied, “Cool it.” Id. at 9. Ms. Vela did not understand what Plaintiff

said, noting that she thought he was speaking Russian. Id. Ms. Vela reported Plaintiff to HR for

“aggressive and disrespectful” behavior, alleging that Plaintiff had raised his voice at her, and then

yelled, “Get a dictionary!” (Doc. No. 23, at 9; Doc. No. 23-16). Because of Ms. Vela’s report,

Plaintiff received a disciplinary coaching from his supervisor, Michael Hoyer, on October 7, 2016.

(Doc. No. 23, at 9; Doc. No. 22-8). The Record of Disciplinary Coaching included a performance

improvement plan, which noted that Plaintiff would be “monitored closely for the next 90 days.”

(Doc. No. 22-8, at 1). The Record also stated, “Should your performance and/or behavior become

unsatisfactory again based on the above or any other violation of policy, procedure, rule, or

law/regulation, this will result in further disciplinary action, up to and including termination.” Id.


                                                  2
         Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 3 of 9



at 2. Plaintiff refused to sign the Record of Disciplinary Coaching. Id. Up until this point, Plaintiff

had never notified Defendant that he believed he was being discriminated against because of his

race.

           On October 8, 2016, the day after Plaintiff received the disciplinary coaching, Plaintiff

emailed a complaint to Defendant’s HR department. (Doc. No. 23, at 10; Doc. No. 23-9). The

complaint described all of the previous incidents between Plaintiff and Ms. Vela, complained about

Ms. Vela’s work performance, and described her as creating a “hostile environment.” (Doc. No.

23-9). The letter did not ever mention discrimination, race, or the words “Russian” or “Slavic.” Id.

           Ebony McGowen, an employee in Defendant’s HR department, conducted an investigation

of the allegations in Plaintiff’s complaint. (Doc. No. 23, at 10). Plaintiff alleges that this

investigation was insufficient. Id. Ms. McGowen scheduled a meeting for October 28, 2016, for

Plaintiff and Ms. Vela to “discuss the workplace atmosphere and working together.” Id. at 12. Mr.

Hoyer, Plaintiff’s and Ms. Vela’s supervisor, was also in attendance. Id. According to Mr. Hoyer,

Ms. McGowan, and Ms. Vela, Plaintiff became confrontational during the meeting and, although

he was asked to stop being aggressive multiple times, he failed to calm down. (Doc. No. 22, at 7).

Plaintiff describes his behavior during the meeting as attempts to “defend himself” and challenges

to Ms. Vela’s report “in his usual direct manner.” (Doc. No. 23, at 13). He also notes that he suffers

from anxiety-related illnesses and was becoming stressed. Id. Plaintiff asked Ms. Vela if she

mistreated him because he was Russian. 2 Id. at 14. Plaintiff alleges that Ms. McGowan ended the




2
    Plaintiff is Ukrainian, not Russian. However, it appears that Ms. Vela thought Plaintiff was Russian.
                                                            3
      Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 4 of 9



meeting immediately after he raised the question about his race. Id. However, Ms. McGowan

stated that she ended the meeting because Plaintiff refused to calm down. (Doc. No. 22, at 7).

       After the meeting, Plaintiff was sent home for the rest of the workday. (Doc. No. 23, at 14).

On the following Monday, October 31, 2016, Defendant terminated Plaintiff’s employment. (Doc.

No. 22-15). The stated reason was for violating company policy, based on Plaintiff’s rudeness and

insubordination during the HR meeting. (Doc. No. 22, at 7).

       Plaintiff filed the present suit on October 23, 2018. (Doc. No. 1). Defendant filed its Motion

for Summary Judgment on December 2, 2019. (Doc. No. 22). A hearing was held before this Court

on Defendant’s Motion on January 29, 2020. At that hearing, the Court granted Defendant’s

Motion in part as to Plaintiff’s claims of race-based discrimination and hostile work environment.

(Minute Entry 1/29/2020). The Court took Defendant’s Motion as to Plaintiff’s retaliation claim

under advisement. The Court now turns to Plaintiff’s retaliation claim.

II.    LEGAL STANDARD

       On a motion for summary judgment, the movant can succeed only if there is “no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). “A fact is material only when it might affect the outcome of the suit under the

governing law, and a fact is genuinely in dispute only if a reasonable jury could return a verdict

for the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). If the

moving party shows there is no genuine issue of material fact, “the burden shifts to the non-moving

party to produce evidence or designate specific facts showing the existence of a genuine issue for

trial.” Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).

       In asserting that a fact is or cannot be genuinely disputed, parties must cite to materials in

the record. FED. R. CIV. P. 56(c)(1). The Court views all evidence in the light most favorable to the


                                                 4
       Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 5 of 9



nonmoving party and draws all reasonable inferences in that party’s favor. Rogers v. Bromac Title

Servs., L.L.C., 755 F.3d 347, 350 (5th Cir. 2014) (quoting McFaul v. Valenzuela, 684 F.3d 564,

571 (5th Cir. 2012)). However, the nonmoving party cannot thwart summary judgment with

“conclusional allegations, unsupported assertions, or presentation of only a scintilla of evidence.”

Id.

III.    ANALYSIS

        Plaintiff brought three claims for relief under 42 U.S.C. § 1981; only his retaliation claim

remains before this Court. Section 1981 prohibits race-based discrimination that impairs

individuals’ right “to make and enforce contracts, to sue, be parties, give evidence, and to the full

and equal benefit of all laws and proceedings for the security of persons and property.” 42 U.S.C.

§ 1981. Claims of employment discrimination brought under § 1981 are governed by the same

evidentiary framework applicable to employment discrimination claims brought under Title VII.

See, e.g., Decorte v. Jordan, 497 F.3d 433, 437 (5th Cir. 2007).

        Section 1981 encompasses retaliation claims. CBOCS W., Inc. v. Humphries, 553 U.S. 442,

446 (2008). Retaliation claims brought under § 1981, like those brought under Title VII, are

governed by the McDonnell Douglas burden-shifting framework. See Turner v. Baylor Richardson

Med. Ctr., 476 F.3d 337, 348 (5th Cir. 2007); Davis v. Dallas Area Rapid Transit, 383 F.3d 309,

319 (5th Cir. 2004). Under this three-part analysis, Plaintiff must first establish a prima facie case

of discrimination. Morris v. Town of Indep., 827 F.3d 396, 400 (5th Cir. 2016) (citing Burton v.

Freescale Semiconductor, Inc., 798 F.3d 222, 227 (5th Cir. 2015)). If Plaintiff is successful, then

the burden shifts to Defendant to “articulate a legitimate non-discriminatory reason” for

termination. Id. Defendant’s burden is “one of production, not persuasion.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S.


                                                  5
       Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 6 of 9



502, 509 (1993)). The burden then shifts back to Plaintiff to show that Defendant’s proffered

reason is pretext for racial discrimination. Morris, 827 F.3d at 400 (citing Davis, 383 F.3d at 317).

         The elements of a prima facie case of retaliation brought under § 1981 track those of a

claim brought under Title VII. See Davis, 383 F.3d at 319; see also Mendoza v. Bell Helicopter,

548 F. App’x 127, 129 (5th Cir. 2013). To establish a prima facie case of retaliation, Plaintiff must

show: “(1) [he] engaged in protected activity; (2) an adverse employment action occurred; and (3)

a causal link exists between the protected activity and the adverse employment action.” Turner,

476 F.3d at 348. It is undisputed by the parties that Plaintiff suffered an adverse employment action

when he was terminated. 3

         Protected activity includes opposition to unlawful discrimination. Thus, Plaintiff argues

that his complaints against Ms. Vela were protected activities. However, “protected opposition

must at least alert an employer to the employee’s reasonable belief that unlawful discrimination is

at issue.” Brown v. United Parcel Serv., Inc., 406 F. App’x 837, 840 (5th Cir. 2010); see also

Turner, 476 F.3d at 349 (noting email complaint to employer contained “no reference to conduct

that could even plausibly be considered discriminatory in nature”). Plaintiff cites three separate

complaints that he made to Defendant. First, Plaintiff states that he made complaints about Ms.

Vela before the September 27, 2016 “Good Morning” incident to HR, particularly Francisco

Sauceda, an HR specialist. (Doc. No. 23, at 25–26). However, Plaintiff never alleges that he

expressed to Mr. Sauceda through these complaints that he was experiencing racial discrimination.

Mr. Sauceda explicitly stated that Plaintiff never mentioned discrimination in his complaints. (Doc.




3
 Plaintiff also seems to argue that his disciplinary coaching, received October 7, 2016, was an adverse employment
action. (Doc. No. 23, at 26). However, because Plaintiff’s statement at the October 28, 2016 meeting was his only
action that could be considered a protected activity, as discussed infra, there cannot be a causal connection between a
protected activity and Plaintiff’s disciplinary coaching. Thus, the Court does not consider here whether Plaintiff’s
disciplinary coaching was an adverse employment action for the purposes of a retaliation claim.
                                                          6
      Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 7 of 9



No. 23-12, at 12:23–25, 16:1–6, 17:7–17). Second, Plaintiff cites his October 8, 2016 written

complaint to HR. (Doc. No. 23, at 26). Again, the text of his complaint never mentioned racial

discrimination or race. Finally, Plaintiff notes that at the October 28, 2016 meeting, he asked Ms.

Vela whether her mistreatment was because he was “Russian.” Id. This is the only complaint that

could be understood to give Defendant notice that Plaintiff was complaining about racial

discrimination, and thus, the only complaint that could be considered protected activity.

       It is not entirely clear whether Plaintiff’s comment towards Ms. Vela constituted sufficient

notice to Defendant. On the one hand, Plaintiff clearly raised the issue of race in front of a

representative of Defendant’s HR department; on the other hand, his accusation was directed at

Ms. Vela, at the end of a meeting that had become, by all accounts, tense. However, because

Plaintiff’s statement did include a reference to race, the Court will assume without deciding that

he has given notice of alleged discrimination, and thus, Plaintiff’s statement is considered

protected activity.

       Plaintiff has also proffered enough evidence to establish a causal connection as required

under a prima facie case. A plaintiff must establish that his protected activity was a but-for cause

of the adverse action by his employer in order to establish a retaliation claim. Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). While this is a high bar, under Fifth Circuit law,

“[c]lose timing between an employee’s protected activity and an adverse action against him may

provide the ‘causal connection’ required to make out a prima facie case of retaliation.” McCoy v.

City of Shreveport, 492 F.3d 551, 562 (5th Cir. 2007) (quoting Swanson v. Gen. Servs. Admin.,

110 F.3d 1180, 1188 (5th Cir. 1997)). Here, Plaintiff was terminated three days after making his

statement about race discrimination, on the next workday. This close timing is enough to provide




                                                 7
      Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 8 of 9



the causal connection required to make a prima facie case. Thus, Plaintiff has successfully

established a prima facie case of retaliation.

       Under McDonnell Douglas, the burden then shifts to Defendant to provide a

nondiscriminatory reason for the employment decision. Here, Defendant has provided a

nondiscriminatory reason for Plaintiff’s termination—his rudeness and insubordination during the

October 28, 2016 meeting. (Doc. No. 22, at 7). Defendant notes that Plaintiff was still within his

ninety-day probationary period, per the terms of his disciplinary coaching, (Doc. No. 22-8, at 1),

and that he was asked repeatedly by Ms. McGowan during the meeting to stop being aggressive,

(Doc. No. 22, at 7). Thus, Defendant has fulfilled its burden to provide a nondiscriminatory reason

for Plaintiff’s termination.

       Plaintiff therefore must show how Defendant’s proffered reason is merely pretextual.

Plaintiff has the ultimate burden of demonstrating that Defendant intentionally discriminated

against him. Reeves, 530 U.S. at 143 (quoting Tex. Dept. of Cmty. Affairs v. Burdine, 450 U.S.

248, 254 (1981)). Plaintiff argues that Defendant failed to investigate properly his previous

complaints, lodged before the October 28, 2016 meeting, and instead, wholesale adopted Ms.

Vela’s accusations as truth. However, such statements do not assert that Defendant’s explanation

is pretext for discrimination. Plaintiff has not provided any evidence for how Defendant’s failure

to investigate was based in racial animus.

       Plaintiff also notes the temporal proximity between when he raised his concerns about race

and when he was terminated—a mere three days. (Doc. No. 23, at 27). While temporal proximity

may provide the causation element for a prima facie case of retaliation, when refuting Defendant’s

proffered reason for termination, Plaintiff “must offer some evidence from which the jury may

infer that retaliation was the real motive.” McCoy, 492 F.3d at 562 (quoting Swanson, 110 F.3d at


                                                 8
       Case 4:18-cv-04010 Document 29 Filed on 01/30/20 in TXSD Page 9 of 9



1188). Plaintiff has not provided any such evidence. 4 Temporal proximity alone, then, is not

enough to refute Defendant’s nondiscriminatory explanation. Thus, Plaintiff has failed to provide

evidence that creates a genuine issue as to whether Defendant’s explanation for his termination

was pretextual. Because Plaintiff has failed to show a genuine issue of material fact, the Court

must grant Defendant’s Motion for Summary Judgment as to Plaintiff’s retaliation claim.

IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS Defendant’s Motion for Summary

Judgment as to Plaintiff’s § 1981 retaliation claim, thus granting Defendant’s Motion in full.

         IT IS SO ORDERED.

         SIGNED at Houston, Texas on this the 30th day of January, 2020.




                                                                 HON. KEITH P. ELLISON
                                                                 UNITED STATES DISTRICT JUDGE




4
  In the portion of his brief discussing his prima facie case, Plaintiff also notes that “Defendant’s HR department . . .
averred that they terminated [Plaintiff] because he continually challenged the fairness of Ms. McGowan’s meeting by
complaining that he was subject to discrimination based on his Slavic ethnicity.” (Doc. No. 23, at 27). The Court was
unable to find evidence in the depositions cited that supports such an assertion. Because Plaintiff has not provided any
evidence supporting this statement, the statement cannot be considered supporting evidence on a motion for summary
judgment.
                                                           9
